UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6118



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR T. MOBLEY, a/k/a Terry, a/k/a Go Go
Terry,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-96-51, CA-01-134-AM)


Submitted:   April 25, 2002                    Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur T. Mobley, Appellant Pro Se. Gerald J. Smagala, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur T. Mobley seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001), and denying his motion for reconsideration. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.               See

United States v. Mobley, Nos.       CR-96-51; CA-01-134-AM (E.D. Va.

filed July 31, 2001 & entered Aug. 1, 2001; filed Sept. 27, 2001 &

entered Sept. 28, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2